The above-named attorney, who was admitted to the Bar by this court on April 4, 1956, has submitted to this court a paper designated “ affidavit of resignation ”, sworn to February 21,1974, which states that he was disbarred as an attorney in' the State of Colorado by an order of the Supreme Court of said State dated April 5, 1971; that in a disciplinary proceeding pending in this court he was served with a . petition verified February 14, 1974; that he elects not to contest the charges set forth in said petition; that he cannot successfully defend himself on the merits in said proceeding; and that he tenders the affidavit as his resignation from the Bar of this State, freely and voluntarily. The instant proceeding is based on the proceedings in the State of Colorado and, as appears from the petition herein and from said, affidavit of respondent, respondent was found guilty in the Colorado proceedings of nine counts of conversion of substantial amounts of money. The resignation is accepted and directed to be filed; and it is ordered that said attorney’s ■ name be struck from the roll of attorneys and counselors at law, effective forthwith. Gulotta, P. J., Hopkins, Martuscello, Latham and Shapiro, JJ., concur.